DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Application filed January 14, 2020. 
3. Please note claims 25-48 are pending and claims 25, 33 and 41 are independent.
Information Disclosure Statement
4. The information disclosure statements filed January 14, 2020 and February 12, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449s have been electronically signed as attached.  
Double Patenting Rejection
5. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
5.1. Claims 25-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent 10503695, issued 12/20/2019 to the parent application 10585902 (filed 05/24/2016). Although the claims at issue are not identical, they are not patentably distinct from each other because the method steps recited in each of the conflicting claims, in the claim sets under method, system and computer readable medium, are closely identical, respectively.

Therefore, it would have been obvious to one of ordinary skill in the art to realize that claim 1 of the instant application discloses substantially similar in scope and they use similar limitations of the US Patent US 10585902.
"Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.1.1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.1.2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.1.3. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.1.4. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 

6.2. Claims 25, 33, and 41 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Rasmussen et al.: “INTEGRATING STRUCTURED OBJECTS AND ACTIONS GENERATED ON EXTERNAL SYSTEMS INTO A SOCIAL NETWORKING SYSTEM”, (U.S. Patent Application Publication US 20130073983 A1, filed September 21, 2011 and published March 21, 2013, hereafter “Rasmussen”), in view of 
Chugunov et al.: “METHOD FOR UNCERTAINTY QUANTIFIATION IN THE PERFORMANCE AND RISK ASSESSMENT OF A CARBON DIOXIDE STORAGE SITE”, (U.S. Patent Application Publication US 20100299126 A1, filed April 27, 2010 and published November 25, 2010, hereafter “Chugunov”).

As per claim 25, Rasmussen teaches a method, in an information handling system comprising a processor and a memory, for displaying query items, the method comprising: 
performing, at the information handling system, a ranking analysis of the plurality of query items by computing a current answer confidence metric for the specified query items determining for each candidate enrollment item of multiple candidate enrollment items, based at least in part on one or more characteristics collected about the candidate enrollment item, how well the candidate enrollment item matches the one or more interest parameters that reflect one or more interests of a candidate student, assigning a score to each enrollment item or ranking order among enrollment items based on how well the item matches one or more interest parameters that reflect one or more interests of a candidate student, matching characteristics of the specified interests with characteristics of candidate enrollment items to determine a best fitting enrollment item for the candidate student and selecting the particular enrollment item or a set of enrollment items for the candidate student. Here the enrollment items with characteristics matching characteristics of the specified interests teaches the query items and how well the matching reads on the current answer confidence metric for the enrollment items and the ranking order of the items based on how well of the matching teaches ranking analysis of the plurality of query items by computing a current answer confidence metric for the specified query items).
 Rasmussen does not explicitly teach a marginal answer confidence improvement metric quantifying how much answer uncertainty can be reduced by providing additional attribute data for each unspecified query item in the plurality of query items.
However, as an analogous art on quantifying uncertainties of performance of candidate items, Chugunov teaches a marginal answer confidence improvement metric quantifying how much answer uncertainty can be reduced by providing additional attribute data for each unspecified query item in the plurality of query items (See Pages 11-12, claim 3, if said performance metric answer product does not prohibit said definitive determination, making said definitive determination, and if said performance metric answer product prohibits said definitive determination, performing a sensitivity analysis for a plurality of performance metrics in order to identify measurements associated with said sequestration site which will provide additional data which can reduce said performance metric uncertainties. The metric for determining if performance metric answer product does not prohibit said definitive determination teaches the margin of answer confidence improvement metric).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Chugunov’s teaching with Rasmussen reference because Chugunov is dedicated to computing statistical measures of performance metrics, and Rasmussen is dedicated to aggregation of  recorded actions and objects and structured querying to further enabling of data visualizations of the information discoverable, and the combined teaching would have allowed Rasmussen to enhance the certainties of aggregation of  recorded actions and objects.
Rasmussen in view of Chugunov further teaches:
displaying in ranked order based on the marginal answer confidence improvement metric for each unspecified query item, the one or more unspecified query items along with corresponding marginal answer confidence improvement metrics to visually show how much uncertainty can be reduced by providing additional attribute data for each unspecified query 

As per claim 33, the claim recites an information handling system comprising:             one or more processors; a memory coupled to at least one of the processors; a set of instructions stored in the memory and executed by at least one of the processors to display query items, wherein the set of instructions are executable to perform (See Rasmussen: [0156], a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a 
Therefore, claim 33 is rejected along the same rationale that rejected claim 25.
As per claim 41, the claim recites a computer program product comprising a computer readable storage medium having computer instructions stored therein that, when executed by an information handling system, cause the system to display query items (See Rasmussen: [0156], a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described) by the  steps of the method recited in the claim 25 and as rejected under 35 U.S.C. § 103 above as being unpatentable over Rasmussen in view of Chugunov.
Therefore, claim 41 is rejected along the same rationale that rejected claim 25.
6.3. Claims 26, 31, 32, 34, 39, 40, 42, 47 and 48 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Rasmussen in view of Chugunov, as applied to claims 25, 33 and 41 above and further in view of 
Siegel: “SYSTEM AND METHOD FOR MANAGING DISEASES ACCORDING TO STANDARD PROTOCOLS AND LINKING PATIENTS TO MEDICATION SAMPLES AND RELATED BENEFITS”, (U.S. Patent Application Publication US 2005/0060199 A1, filed Sep. 10, 2004 and published Mar. 17, 2005).

As per claim 26, Rasmussen in view of Chugunov does not explicitly teach the method of claim 25, where the plurality of query items comprises medical attributes for a selected patient and where the plurality of answer items comprises medical treatment recommendations for the selected patient that are generated from the medical attributes for the selected patient.
However, Siegal teaches the method of claim 25, where the plurality of query items comprises medical attributes for a selected patient and where the plurality of answer items comprises medical treatment recommendations for the selected patient that are generated from the medical attributes for the selected patient (See [0018] In accordance with the present invention, there is provided a system, format and method to enable healthcare professionals to utilize a computer system to provide treatment to patients with a chronic disease according to a standard of care protocol, comprising: enabling, in accordance with pre-programmed code, collection and entry of patient parameters associated with the standard of care protocol into a computer system during a visit; storing the patient parameters in a database; using entered patient parameters, automatically generating a patient report card, 
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Siegel’s teaching with Rasmussen in view of Chugunov reference because Siegel is dedicated to mapping query items onto accepted recommendation options without any prior knowledge of the standards or template construction for the mapping, Chugunov is dedicated to computing statistical measures of performance metrics, and Rasmussen is dedicated to aggregation of  recorded actions and objects and structured querying to further enabling of data visualizations of the information discoverable, and the combined teaching would have allowed Rasmussen in view of Chugunov to conveniently use query items for making recommendation of the items.

As per claim 30, Rasmussen in view of Chugunov and further in view of Siegel teaches the method of claim 29, further comprising: 
performing, at the information handling system, a second ranking analysis of query items after obtaining the user-specified attribute data by computing an updated current answer confidence metric for the specified query items and an updated marginal answer 
displaying, by the information handling system, one or more unspecified query items in ranked order based on the updated marginal answer confidence improvement metric for each unspecified query item (See Siegel: Fig. 3C and [0041], IV, Region 380 of Screen 1 allows the user to input data pertaining to the patient's lifestyle or changes since the last visit, such as Smoking, Dieting, Exercising, Using ASA Daily, Visited Diabetes Educator, Insulin Use, etc. and the items is ranked into Needs Exercise Program, Need to stop smoking, see CDE if indicated in Fig. 10B).

As per claim 31, Rasmussen in view of Chugunov and further in view of Siegel teaches the method of claim 25, further comprising repeating the steps of performing the ranking analysis and displaying the one or more unspecified query items in ranked order in response to additional query attribute data for at least one of the plurality query items to provide an iterative guided approach for generating answer items (See Siegel: Fig. 3C and [0041], IV, Region 380 of Screen 1 allows the user to input data pertaining to the patient's lifestyle or changes since the last visit, such as Smoking, Dieting, Exercising, Using ASA Daily, Visited 

As per claim 32, Rasmussen in view of Chugunov and further in view of Siegel teaches the method of claim 25, where performing the ranking analysis comprises running a cognitive analysis comparison of each marginal answer confidence improvement metric for each unspecified query item in the plurality of query items to rank the query items in ranked order from largest to smallest marginal answer confidence improvement metric (See Siegel: Fig. 3C and [0041], IV, Region 380 of Screen 1 allows the user to input data pertaining to the patient's lifestyle or changes since the last visit, such as Smoking, Dieting, Exercising, Using ASA Daily, Visited Diabetes Educator, Insulin Use, etc. and the items is ranked into Needs Exercise Program, Need to stop smoking, see CDE if indicated, as ranked and ranked in that order from the most important to the less ones in Fig. 10B).

As per claims 34, 39 and 40, the claims recite an information handling system comprising:             one or more processors; a memory coupled to at least one of the processors; a set of instructions stored in the memory and executed by at least one of the processors to display query items, wherein the set of instructions are executable to perform (See Rasmussen: [0156], a software module is implemented with a computer program product comprising a 
Therefore, claims 34, 39 and 40 are rejected along the same rationale that rejected claims 26, 31 and 32, respectively.
As per claims 42, 47 and 48, the claims recite a computer program product comprising a computer readable storage medium having computer instructions stored therein that, when executed by an information handling system, cause the system to display query items (See Rasmussen: [0156], a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described) by the  steps of the method recited in the claims 26, 31 and 32, respectively, and as rejected under 35 U.S.C. § 103 above as being unpatentable over Rasmussen in view of Chugunov and further in view of Siegel.
Therefore, claims 42, 47 and 48 are rejected along the same rationale that rejected claims 26, 31 and 32, respectively.

6.4. Claims 27, 35 and 43 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Rasmussen in view of Chugunov, as applied to claims 25, 33 and 4 above and further in view of 
McNair et al.: “DECISION SUPPORT RECOMMENDATION OPTIMIZATION”, (U.S. Patent US 9,542,532 B1, filed Oct. 5, 2012 and issued Jan. 10, 2017, hereafter “McNair”), and
Gaubatz et al.: “AUTOMATIC REDEYE DETECTION”, (U.S. Patent Application Publication US 2011/0001850 A1, PCT filed Feb. 1, 2008 and published Jan. 6, 2011, hereafter “Gaubatz”).

As per claim 27, Rasmussen in view of Chugunov does not explicitly teach the method of claim 25, where performing the ranking analysis comprises: generating, by the information handling system, a first vector representation a=[a.sub.1, a.sub.2, a.sub.3 . . . a.sub.m] of m specified query items.
However, McNair teaches the method of claim 25, where performing the ranking analysis comprises: 
generating, by the information handling system, a first vector representation a=[a.sub.1, a.sub.2, a.sub.3 . . . a.sub.m] of m specified query items (See col. 6, lines 31-33, an association-
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine McNair’s teaching with Rasmussen in view of Chugunov reference because McNair is dedicated to making health-care related recommendations towards contexts in which the recipient will likely find the recommendations salient and will likely welcome them and act upon them, Chugunov is dedicated to computing statistical measures of performance metrics, and Rasmussen is dedicated to aggregation of  recorded actions and objects and structured querying to further enabling of data visualizations of the information discoverable, and the combined teaching would have allowed Rasmussen in view of Chugunov to select recommendations towards contexts in which the recipient will likely find the recommendations salient and will likely welcome them and act upon them.
Rasmussen in view of Chugunov and further in view of McNair teaches the following:
generating, by the information handling system, a second vector representation a'=[a.sub.1, a.sub.2, a.sub.3 . . . a.sub.k, u.sub.k+1, u.sub.k+2 . . . u.sub.m] of the plurality of query items comprising k specified query items and i unspecified query items, where k+i=m (See McNair: col. 6, lines 33-43a recommendation consumer may take action Y and a set of transactions forms a context of care for a given patient. An ensemble is a set of contexts for a number of patients or for a number of providers that is typically used as a statistical basis).

However, Gaubatz teaches mapping, by the information handling system, the first and second vector representations to vector representations of the confidence values for each answer item (See Fig. 6, [0054] and [0057], a respective feature vector 30 of face metric values representing a collection of confidence measurements each of which indicates the confidence that a particular feature associated with a face; and The joint metric vector mapping module 76 receives the joint metric vectors 78 from the joint metric vector production module 74. Based on the received data, the joint metric vector mapping module 76 classifies each of one or more of the candidate redeye areas into one of a redeye artifact class 80 and a non-redeye artifact class).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Gaubatz’ teaching with Rasmussen in view of Chugunov and further in view of McNair reference because Gaubatz utilized features vectors mappings and corrections for deriving higher confidence metric value for an output to an input image,  McNair is dedicated to making health-care related recommendations towards contexts in which the recipient will likely find the recommendations salient and will likely welcome them and act upon them, Chugunov is dedicated to computing statistical measures of performance metrics, and Rasmussen is dedicated to aggregation of  recorded actions and 
Rasmussen in view of Chugunov and further in view of McNair and Gaubatz teaches the following:
calculating, by the information handling system, confidence hyper-value metrics from the vector representations of the confidence values to compute the current answer confidence metric and the marginal answer confidence improvement metric (See McNair: Fig. 3C and col. 11, lines 3-4, emitting recommendations that exceed uptake likelihood threshold).

As per claim 35, the claim recites an information handling system comprising:             one or more processors; a memory coupled to at least one of the processors; a set of instructions stored in the memory and executed by at least one of the processors to display query items, wherein the set of instructions are executable to perform (See Rasmussen: [0156], a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described) actions in the form of steps of the method recited in the claim 27 and as rejected under 35 
Therefore, claim 35 is rejected along the same rationale that rejected claim 27.
As per claim 43, the claim recites a computer program product comprising a computer readable storage medium having computer instructions stored therein that, when executed by an information handling system, cause the system to display query items (See Rasmussen: [0156], a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described) by the  steps of the method recited in the claim 27 and as rejected under 35 U.S.C. § 103 above as being unpatentable over Rasmussen in view of Chugunov, and further in view of McNair and Gaubatz.
Therefore, claim 43 is rejected along the same rationale that rejected claim 27.

6.5. Claims 28-29, 36-37 and 44-45 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Rasmussen in view of Chugunov, as applied to claims 25, 33 and 41 above and further in view of McNair.


However, McNair teaches the method of claim 25, where displaying the one or more unspecified query items in ranked order comprises prioritizing a first query item having a largest marginal answer confidence improvement metric (See McNair: col. 14, lines 4-7, ranking the plurality of candidate recommendations using the score for each candidate association rule to identify at least a highest ranking candidate association rule).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine McNair’s teaching with Rasmussen in view of Chugunov reference because McNair is dedicated to making health-care related recommendations towards contexts in which the recipient will likely find the recommendations salient and will likely welcome them and act upon them, Chugunov is dedicated to computing statistical measures of performance metrics, and Rasmussen is dedicated to aggregation of  recorded actions and objects and structured querying to further enabling of data visualizations of the information discoverable, and the combined teaching would have allowed Rasmussen in view of Chugunov to select recommendations towards contexts in which the recipient will likely find the recommendations salient and will likely welcome them and act upon them.

As per claim 29, Rasmussen in view of Chugunov and further in view of McNair teaches the method of claim 25, further comprising obtaining, by the information handling system, user-specified attribute data for at least one of the first query items (See McNair: [0018] In accordance with the present invention, there is provided a system, format and method to enable healthcare professionals to utilize a computer system to provide treatment to patients with a chronic disease according to a standard of care protocol, comprising: enabling, in accordance with pre-programmed code, collection and entry of patient parameters associated with the standard of care protocol into a computer system during a visit; storing the patient parameters in a database; using entered patient parameters, automatically generating a patient report card, said report card indicating at least information pertaining to the patient parameters; automatically printing, for the patient, a disease-management calendar showing a future visit and any lab date; and automatically printing, for the patient, a complete medication schedule, wherein the schedule includes any changes to medication in accordance with the healthcare professional's recommendation).

As per claims 36-37, the claim recite an information handling system comprising:             one or more processors; a memory coupled to at least one of the processors; a set of instructions stored in the memory and executed by at least one of the processors to display query items, wherein the set of instructions are executable to perform (See Rasmussen: 
Therefore, claims 36-37 are rejected along the same rationale that rejected claims 28-29, respectively.
As per claims 44-45, the claims recite a computer program product comprising a computer readable storage medium having computer instructions stored therein that, when executed by an information handling system, cause the system to display query items (See Rasmussen: [0156], a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described) by the  steps of the method recited in the claims 28-29, respectively, and as rejected under 35 U.S.C. § 103 above as being unpatentable over Rasmussen in view of Chugunov and further in view of Siegel and further in view of McNair.
Therefore, claims 44-45 are rejected along the same rationale that rejected claims 28-29, respectively.

6.6. Claims 30, 38 and 46 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Rasmussen in view of Chugunov, further in view of McNair, as applied to claims 25, 29, 33, 37, 41 and 45 above and further in view of Siegel.

As per claim 30, Rasmussen in view of Chugunov and further in view of McNair does not explicitly teach the method of claim 29, further comprising: 
performing, at the information handling system, a second ranking analysis of query items after obtaining the user-specified attribute data by computing an updated current answer confidence metric for the specified query items and an updated marginal answer confidence improvement metric for each unspecified query item in the plurality of query items.
However, Siegel teaches the method of claim 29, further comprising: 
performing, at the information handling system, a second ranking analysis of query items after obtaining the user-specified attribute data by computing an updated current answer confidence metric for the specified query items and an updated marginal answer confidence improvement metric for each unspecified query item in the plurality of query items (See Siegel: Fig. 3C and [0041], IV, Region 380 of Screen 1 allows the user to input data pertaining to the patient's lifestyle or changes since the last visit, such as Smoking, Dieting, 
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Siegel’s teaching with Rasmussen in view of Chugunov and further in view of McNair reference because Siegel is dedicated to mapping query items onto accepted recommendation options without any prior knowledge of the standards or template construction for the mapping, McNair is dedicated to making health-care related recommendations towards contexts in which the recipient will likely find the recommendations salient and will likely welcome them and act upon them, Chugunov is dedicated to computing statistical measures of performance metrics, and Rasmussen is dedicated to aggregation of  recorded actions and objects and structured querying to further enabling of data visualizations of the information discoverable, and the further combined teaching would have allowed Rasmussen in view of Chugunov and further in view of McNair to conveniently use query items for making recommendation of the items.
Rasmussen in view of Chugunov and further in view of McNair and Siegel teaches the following:
displaying, by the information handling system, one or more unspecified query items in ranked order based on the updated marginal answer confidence improvement metric for each unspecified query item (See Siegel: Fig. 3C and [0041], IV, Region 380 of Screen 1 allows the user to input data pertaining to the patient's lifestyle or changes since the last visit, such as 

As per claim 38, the claim recites an information handling system comprising:             one or more processors; a memory coupled to at least one of the processors; a set of instructions stored in the memory and executed by at least one of the processors to display query items, wherein the set of instructions are executable to perform (See Rasmussen: [0156], a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described) actions in the form of steps of the method recited in the claim 30 and as rejected under 35 U.S.C. § 103 above as being unpatentable over Rasmussen in view of Chugunov, and further in view of McNair and Siegel.
Therefore, claim 38 is rejected along the same rationale that rejected claim 30.
As per claim 46, the claim recites a computer program product comprising a computer readable storage medium having computer instructions stored therein that, when executed by an information handling system, cause the system to display query items (See Rasmussen: [0156], a software module is implemented with a computer program product comprising a 
Therefore, claim 46 is rejected along the same rationale that rejected claim 30.
References
7.1. The prior art made of record: 
   B. U.S. Patent US-9542532-B1.
   A. U.S. Patent Application Publication US-20050060199-A1.
   C. U.S. Patent Application Publication US-20110001850-A1.
   F. U.S. Patent Application Publication US-20130073983-A1.
   G. U.S. Patent Application Publication US-20160232321-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
   D. U.S. Patent Application Publication US-20080189139-A1.
   E. U.S. Patent Application Publication US-20100299126-A1.

Conclusion
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. 
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mr. Sherief Badawi can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
June 28, 2021